DIANE P. WOOD, Circuit Judge,
dissenting.
No one would say that the distinction between major disputes and minor disputes created by the Railway Labor Act (RLA), 45 U.S.C.- § 151 ét seq., is easy to draw, even after the Supreme Court’s effort to provide guidance in Consolidated Rail Gorp. v. Railway Labor Executives’ Ass’n, 491 U.S. 299, 109 S.Ct. 2477, 105 L.Ed.2d 250 (1989) (Conrail). But draw it we must, no matter how preferable a system in which all disputes were referred to binding arbitration might be from the standpoint of preserving industrial peace and keeping the major arteries of inT terstate and international commerce open. While there is much in, the majority’s opinion with which I am in full agreement, Lrespect-fully disagree with its ultimate conclusion that the district court was wrong to characterize the dispute now before us as “major.” I would affirm Judge McDade’s decision and leave the parties to resolve their differences through the bargaining process.
As the majority rightly notes, this case turns, on the principles of interpretation we apply to the task of characterizing the dispute,as major or minor. The Supreme Court explained the difference between the.two in Elgin, Joliet & Eastern Railway Co. v. Burley, 325 U.S. 711, 65 S.Ct. 1282, 89 L.Ed. 1886 (1945):
[The major dispute category] relates to disputes over the formation of collective agreements or efforts to secure them. They arise where there is no such agreement or where it is sought to change the terms of one, and therefore the issue is not whether an existing agreement controls the controversy. They look to the acquisition of rights for the future, not to assertion of rights claimed to have vested in the past.
[The minor dispute category] contemplates the existence of a collective agreement already concluded or, at any rate, a situation in which no effort is made to.bring about a formal change in terms or to create a new one. The dispute relates either to the meaning or proper application of a particular provision with reference to a specific situation or to an omitted case.
Id. at 723, 65 S.Ct. at 1289-90. In our case, a collective bargaining agreement plainly exists, but that alone is not enough to make the dispute minor. If the Railroads are trying to “change the terms” of that agreement, rather than to interpret the agreement they have, then the dispute is still major. Still, under Conrail, it is not hard for the Railroads to show that they fall on the “interpretation” side of that line, for a “dispute is minor if the action is arguably justified by the terms of the parties’ collective bargaining agreement.” 491 U.S. at 307, 109 S.Ct. at 2483. A dispute is major only where “the employer’s claims are frivolous or obviously insubstantial.” Id.
I agree entirely with the majority’s reasons why a court charged with deciding whether a dispute is major or minor should not attempt to put itself in the position of a potential arbitrator. See Majority Op. at 642. To what, however, may we look to decide whether the Railroads’ position on the agreement is “arguably justified”? The answer turns in large part on our understanding of the Supreme Court’s decisions in United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960), and Transportation-Communication Employees Union v. Union Pacific Railroad, 385 U.S. 157, 87 S.Ct. 369, 17 L.Ed.2d 264 (1966). In both of those cases, the Court pointed out that a collective bargaining agreement is not an ordinary contract, but instead a generalized code that creates a common, law for a particular industry or plant. Steelworkers, 363 U.S. at 578-79, 80 S.Ct. at 1350-51; Transportation Union, 385 U.S. at 160-61, 87 S.Ct. at 371-72. In Transportation Union, the Court went so far as to say that
[i]n order to interpret such an agreement it is necessary to consider the scope of other related collective bargaining agreements, as well as the practice, usage and custom pertaining to all such agreements.
Id. at 161, 87 S.Ct. at 371. What is unclear from this language, however, but is critical *645here, is whether this rule applies even if the collective bargaining agreement is absolutely unambiguous and complete with respect to the disputed issue, or if, on the other hand, some (low) threshold of ambiguity must be passed before resort to extrinsic evidence is proper.
This court, sitting en banc, has already had occasion to speak to this issue in the closely related situation of collective bargaining agreements governed by the National Labor Relations Act. See Bidlack v. Wheelabrator Corp., 993 F.2d 603 (7th Cir.1993) (en banc). There we held as follows:
[T]here must be either contractual language on which to hang the label of ambiguous or some yawning void, as in [Wood v.] Duff-Cordon [222 N.Y. 88, 118 N.E. 214 (1917) ] ... that cries out for an implied term. Extrinsic evidence should not be used to add terms to a contract that is plausibly complete without them.
Id. at 608 (opinion of Posner, J.); see also id. at 616 (opinion of Easterbrook, J.) (“[Ejxtrin-sic evidence cannot create an ambiguity in otherwise clear documents.”); Johnson v. Georgia-Pacific Corp., 19 F.3d 1184, 1187 (7th Cir.1994) (recognizing that the opinions of Judges Posner and Easterbrook in Bid-lack, taken together, represent the view of a majority of the court on this point). The context of the Steelworkers and Transportation Union decisions does not suggest that extrinsic evidence may be used to contradict explicit terms of a collective bargaining agreement. Transportation Union held only that in a jurisdictional dispute over work assignments, all interested unions and parties must be before the Railway Adjustment Board at one time; otherwise there is a risk of seriatim results that more resemble the blind men’s description of the elephant than rational decisionmaking. Cf. Transportation Union, 385 U.S. at 164-66, 87 S.Ct. at 373-74. Steelworkers added that the common law of the shop may be used to fill in gaps in a collective bargaining agreement. See Steelworkers, 363 U.S. at 580, 80 S.Ct. at 1351-52. Neither case comes close to saying that extrinsic evidence may be used to contradict the plain language of an agreement when that subject has in fact been unambiguously addressed by the parties. Such a rule would open the door to evidence of secret understandings and side-deals that- were never made known to the rank-and-file -union membership, which this court has found would be a serious abuse of the collective bargaining process and thus inconsistent with national labor policy. See Merk v. Jewel Food Stores, 945 F.2d 889 (7th Cir.1991).
That type of risk is precisely why I disagree with the majority’s approach here. After reviewing the agreement, the majority concludes that the Railroads’ view is frivolous or obviously insubstantial if one looks only at the agreement’s four corners. Majority Op. at .640. So far, so good. Both the language of Article XIV of the agreement, which deals with the subject of travel allowances, and the agreement taken as a whole, support this conclusion. Article XIV makes no distinction between employees who travel with a “district gang” and those who travel with a “regional and system” gang. Either type of gang can travel considerable distances, as the majority notes and as the record amply demonstrates. See Majority Op. at 639. Article XIV sets forth a minimum travel allowance that increases depending on the round-trip distances traveled by the gang, which basically gives an allowance of $25 for each 100 miles traveled after the first 100. Literally two pages later, the agreement turns to the subject of “production gangs,” in Article XVI. In contrast to Article XIV, Article XVI contains language specifically addressing the issue of the regional or system-wide gangs. Thus, as we all agree, it is practically impossible in the face of this language to conclude that the Article XIV travel allowances are payable only to members of regional and system gangs, rather than to all employees who travel the prescribed distances.
Despite recognizing this textual clarity, the majority turns to the bargaining history of the collective bargaining agreement, which is reflected to a considerable degree in the submissions the parties made before the Presidential Emergency Boards (PEBs) that developed the language eventually incorporated in the agreement. In so doing, the court confusingly seems to draw a line between acceptable extrinsic evidence (i.e., the PEB submissions) and unacceptable extrinsic *646evidence (“illegible notes scribbled on a bar napkin” or the “musings of coffee-sated negotiators at 2 a.m”). Majority Op. at 641-42. I suspect this line will be harder to maintain than the majority believes, particularly when we look to the experience of -other circuits and evidence parties have tried to introduce in our own court. See,e.g., Southeastern Pennsylvania Transp. Auth. v. Brotherhood of R.R. Signalmen, 882 F.2d 778, 785-r86 (3d Cir.1989) (referring to testimony of chief officer of labor negotiations for SEPTA about which parts of the agreement he initially drafted and what he really meant); Central States, S.E. & S.W. Areas Pension Fund v. Central Cartage Co., 69 F.3d 1312, 1315 (7th Cir.1995) (court rejects proffer of testimony from union negotiator on question whether casual drivers would be covered only if they were union members). Once the door is open to extrinsic evidence, courts vrill need to consider whatever the parties put-forward, for whatever it may be worth.
Although I would not resort to the PEBs or other extrinsic evidence in the absence of a finding of some ambiguity or vagueness in the agreement, see Bidlack, 993 F.2d at 608, I note that in any event the evidence from the PEB on which the majority relies does not logically undermine the plain language of this contract. PEB 229 divided its recommendations, which formed the basis for the agreement before us, into separate sections. The recommendations regarding travel, allowances and those regarding regional and system gangs are in wholly separate sections (sections 7 and 10, respectively). Section 7, entitled “Expenses for Meals and Lodging and Travel Allowance,” begins by recommending a travel allowance for “employees who are employed in the maintenance of way crafts who regularly are required throughout the work week to live away from home.” Subsection (b) of the same part opens with the following statement:
At the beginning of the work season employees are required to travel from their homes to the initial reporting location,- and at the end of the season they will return home. This location could be hundreds of miles from their- residences. During the work season the Carriers’ service may place them hundred of miles away from home at the end of each work week. Accordingly, the Carriers will pay each -employee a minimum travel allowance as follows for all miles actually traveled by the most direct highway route for each round trip[.]
Both parties agree that many employees other than those in the regional and system gangs are required to travel great distances.
In the end, the slender reed on which the Railroads have pinned their hopes is evidence tending to show that the union negotiators made it clear to the PEBs that their primary concern was with members of the regional and system gangs. Even if we believed this was true, however, it in no way indicates that the negotiators were disclaiming an interest in the other employees who needed to travel.. It is not unusual in negotiations to point to one’s strongest example of a problem, while at the same time seeking language that would cover a broader constituency. I am therefore unconvinced even looking to the PEB evidence that the Railroads have found anything to make “arguably justified” their reading of Article XIV as providing travel allowances only for regional and system gang members.
I would expect employers always to argue that they are “interpreting” an agreement rather than trying to change its terms, so that they would receive the considerable benefits that attend characterization as a minor dispute. It is the court’s responsibility, however, to draw the line between interpretation and change. That task in turn requires the court first to decide what the agreement covers and what it does not. If every word in the English language required interpretation with the use of extrinsic evidence, the distinction between interpreting an agreement and changing it would vanish. I am not so pessimistic about the ability of words to convey meaning, nor do I think the “plain meaning” concept plays no role whatsoever in the context of collective bargaining agreements.. On this record, I agree with the district court that the Railroads are trying to obtain a new and materially different travel allowance article in the agreement — one that will provide allowances only for the regional and system gang members rather than the *647one they now have, which on its face covers all employees. Because I see no ambiguity or vagueness either in the pertinent article of the agreement or in the context of the agreement as a whole, I would not resort here to extrinsic evidence at all. Even if I did look to the PEB history, I would still find this is a major dispute. Whether that is a good thing or a bad thing for national labor policy I am not qualified to say. But it is the statutory system Congress has given us in the Railway Labor Act, and I respectfully suggest we must follow it even when the result is the identification of a major dispute. I therefore dissent from the majority’s judgment.